Citation Nr: 0801919	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-30 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to nonservice-connected death pension.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to January 
1970.  The veteran died in March 2004, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
in this decision has been obtained; the appellant has been 
provided notice of the evidence necessary to substantiate her 
claims and has been notified of what evidence she should 
provide and what evidence VA would obtain; there is no 
indication that the appellant has evidence pertinent to her 
claims that she has not submitted to VA.

2.  The veteran did not receive, nor was he entitled to 
receive, a total compensation rating for at least 10 years 
immediately preceding death

3.  The appellant's income is excessive for purposes of 
entitlement to nonservice-connected death pension.

4.  The veteran did not have a claim for VA benefits pending 
at the time of death.


CONCLUSIONS OF LAW

1.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007). 

2.  The criteria for entitlement to nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277 
(2007). 

3.  Entitlement to accrued benefits is not warranted.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant has been issued VCAA 
notification letters in May 2004 and October 2005.  These 
notices fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
In these letters, the appellant was informed about the 
information and evidence not of record that is necessary to 
substantiate her claims; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in her possession that pertains to the claims.  The May 2004 
letter informed the appellant of the elements of a claim made 
under the provisions of 38 U.S.C.A. § 1318.  The October 2005 
VCAA notification letter informed the appellant of the 
elements of a claim for death pension benefits and accrued 
benefits.

With respect to the Dingess requirements, while the VCAA 
notification letters of record fail to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claims on appeal, such failure is 
harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
claims.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
October 2005 VCAA letter was issued subsequent to the rating 
decision on appeal.  The Board is cognizant of Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
January 2006 and July 2006 supplemental statements of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the appellant 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The appellant has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claims by VA.

While the appellant does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issues adjudicated in this decision.  The 
claims file includes all known available relevant evidence 
needed to adjudicate these claims.  Moreover, with respect to 
the claim for accrued benefits (and arguably with the other 
claims decided in this decision), the disposition is based on 
the law, and not the facts.  Thus, there is no duty to assist 
as the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims adjudicated upon the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Factual Background & Law and Regulations:  DIC under the 
provisions of 38 U.S.C.A. § 1318

The appellant has not made any specific contentions regarding 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  The appellant filed her claim in April 2004.  The 
veteran was in receipt of a total disability rating based on 
individual unemployability (TDIU) from October 1996 to the 
time of his death in March 2004.  The veteran was granted 
TDIU in an August 1997 rating decision.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied:  (1) The veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified [ten years in this case] 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified [ten years in this case];or (3) At the time 
of death, the veteran had a service-connected disability that 
was continuously rated totally disabling by VA for the period 
specified [ten years in this case], but was not receiving 
compensation because of certain specified conditions.  See 
38 C.F.R. § 3.22(b).  The Board notes that 38 C.F.R. § 3.22 
was amended during the pendency of this appeal.  The Board 
does not outline the version of 38 C.F.R. § 3.22(b) in effect 
at the time of the filing of the claim, as the current 
version clarifies and provides additional meanings of 
"entitled to receive," and the analysis of this case would 
not be different under prior version.  See 70 Fed. Reg. 72220 
(Dec. 2, 2005).  

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  The appellant's claim 
for DIC under the provisions of 38 U.S.C.A. § 1318 was 
received many years after that date.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis:  DIC under the provisions of 38 U.S.C.A. § 1318

The veteran did not receive a total rating for a continuous 
period of at least 10 years immediately preceding death.  In 
addition, the veteran was not rated totally disabled 
continuously since his release from active duty and for a 
period of not less than five years immediately preceding 
death; nor was the veteran a former prisoner of war.  

The Board has considered whether the veteran was "entitled 
to receive" a total rating for a period of 10 years when 
considering the definition of "entitled to receive" under 
38 C.F.R. § 3.22.  The appellant has not asserted that there 
is CUE in a previous Board or RO decision, there has not been 
newly associated service medical records, and the veteran was 
receiving his total compensation rating (but not for 10 
years) prior to his death.  Therefore, the provisions of 
38 C.F.R. § 3.22(b)(3) are not applicable.

As the veteran did not receive, nor was entitled to receive, 
a total rating for at least 10 years immediately preceding 
death, entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is not warranted.  

Factual Background, Law and Regulations & Analysis:  Death 
Pension

In the cover letter to the RO's August 2004 rating decision, 
the RO noted that the claim for death pension was denied 
because the appellant requested consideration of DIC only and 
provided no income information.  The appellant, however, 
appealed all decisions made in the August 2004 rating 
decision, and perfected an appeal regarding this issue.  In 
August 2006, the appellant again filed for pension benefits.  
Her application included income information.  In September 
2006, the RO notified the appellant that her claim for death 
pension was denied as her income exceeded the maximum annual 
death pension limit.  

Under 38 C.F.R. § 3.3, basic entitlement exists if the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war, and the 
surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274 and has an annual income not in excess of 
the applicable maximum annual pension rate specified in 
38 C.F.R. §§ 3.23, 3.24.  The veteran was receiving 
compensation due to service-connected disability based on war 
service.  Therefore, the question is whether the appellant 
has excessive income.   

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 C.F.R. §§ 
3.23, 3.273.  Payments from any kind from any source shall be 
counted as income during the 12-month period in which 
received, unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271.  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month period following receipt of the 
income.  38 C.F.R. § 3.271(c).

In order for the appellant not to have excessive income, it 
must be determined that the appellant's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  The MAPR is published in Appendix B of VA 
Manual M21-1 (M21-1) and is to be given the same force and 
effect as published in VA regulations.  38 C.F.R. § 3.21.  
The MAPR is revised every December 1st and is applicable for 
the following 12-month period.  As noted in the September 
2006 letter that again denied entitlement to nonservice-
connected death pension benefits, the applicable MAPR then in 
effect was $7094.00  See 38 C.F.R. § 3.23(a)(5); M21-1, Part 
I, Appendix B.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272 and 
therefore is included as countable income.  Certain un-
reimbursed medical expenses (in excess of five percent of the 
MAPR) may be excluded from countable income for the same 12-
month annualization period to the extent they were paid.  38 
C.F.R. § 3.272.

As noted, at the time the appellant's claim was originally 
denied, the appellant had not provided income information.  
At the time she re-filed in August 2006, she provided income 
information.  The evidence indicates that the appellant has 
received SSA benefits throughout the time of this appeal.  In 
her August 2006 claim, she listed $962.00 as her income from 
SSA benefits.  In the RO's September 2006 administrative 
decision, the RO also included $1062.00 from Supplementary 
Medical Insurance Benefits as part of her income, bring her 
annual income to $12,606.00.  She listed expenses as being 
$619.00 for Medicare (Part B), $750 for prescriptions, and 
$600.00 for mileage to and from doctor's appointments.  

The Board finds that entitlement to nonservice-connected 
death pension benefits is not warranted.  For the year 2006, 
without evaluating the validity of the listed medical 
expenses, the appellant would have income in excess of the 
MAPR, $7094.00, if all expenses were subtracted.  For prior 
periods, the appellant has not submitted detailed income 
information, but the record does indicate that she was 
receiving SSA benefits.  There is no evidence of record that 
indicates that the appellants' income has been below the MAPR 
during any time period under appeal.  

Therefore, although the veteran had wartime service, and was 
receiving compensation for a service-connected disability, 
the appellant's income is excessive for purposes of 
entitlement to nonservice-connected death pension.  

Factual Background, Law and Regulations & Analysis:  Accrued 
Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  During his lifetime, the 
veteran filed multiple claims, including multiple claims for 
TDIU.  In an August 1997 rating decision, the RO granted 
TDIU.  In a June 1998 decision, the RO denied increased 
rating for service-connected lumbosacral strain and 
hemorrhoids.  

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  

There is no evidence that the veteran filed a claim after the 
June 1998 rating decision or had a previous pending claim 
that was not resolved by the granting of TDIU.  The Board 
finds that the appellant is not entitled to accrued benefits, 
as there is no evidence that the veteran had a claim for VA 
benefits pending at the time of death.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to nonservice-connected death pension is denied.

Entitlement to accrued benefits is denied.


REMAND

The appellant contends that the veteran's death is 
attributable to service.  At the time of his death, the 
veteran was in receipt of TDIU.  The veteran was service 
connected for lumbosacral strain, rated as 40 percent 
disabling, hiatal hernia with duodenal ulcer, rated as 30 
percent disabling, tinea cruris, rated as 10 percent 
disabling, and had a noncompensable rating for hemorrhoids.  
Medical records show that the veteran also sought treatment 
for other disabilities, including chronic renal failure, 
obstructive sleep apnea syndrome, morbid obesity, underlying 
obstructive airways disease, and a fracture of the left lower 
extremity.  

A March 2004 certificate of death reveals that the immediate 
cause of the veteran's death was atherosclerotic heart 
disease, with other significant condition contributing to 
death, but not resulting in the underlying cause of death 
being congestive heart failure and obesity.

The appellant's main contention is that the veteran's 
service-connected disabilities prevented the veteran from 
exercising, leading to obesity, which contributed to the 
cause of death.  The record contains a September 2005 private 
opinion.  The clinician noted that the veteran was treated in 
her office from January 2002, until his death.  She opined 
that the veteran had service-connected disabilities which 
were "instrumental to his death."  She continued:  
"Because of his back injury he was not able to exercise.  
This contributed to his excessive weight gain.  His morbid 
obesity ultimately led to hypertension, obstructive sleep 
apnea and eventually heart failure.  The combination of heart 
failure and sleep apnea led to his death."

The Board notes that the record contains evidence that the 
veteran had been evaluated for obesity since the time of 
service, and his original back injury occurred while in a 
weight management program in service.  In a September 1981 VA 
examination, the examiner wrote:  "When asked about his 
obesity the veteran states all the members of his family have 
been fat and he has always been fat.  He states that he does 
not intend to reduce and, in fact, if he became thin, he 
would not feel like he belonged to his family."  In an April 
1993 rating decision, the RO found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for obesity, originally denied in a November 1985 
rating decision.  In a March 1989 rating decision, service 
connection for obstructive sleep apnea had been denied.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Court recently determined in Hupp v. Nicholson, No. 03-
1668 (U.S. Vet. App. July 18, 2007), that, when adjudicating 
a claim for DIC, VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime.  The Court concluded 
that, in general, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  The RO did 
not provide such specific notice with respect to the 
appellant's claim for service connection for the cause of the 
veteran's death.   

The Board also notes that the appellant's contention involve 
a theory based on secondary service connection.  The 
appellant has not been provided, however, notice regarding 
secondary service connection.  A disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

VA has recently added revised provisions of 38 C.F.R. § 
3.310(b) to conform the regulation to the holding of Allen.  
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(b)).  Under this recent revision, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  VA 
will not concede, however, that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  Id.  

There is a medical opinion of record that links the veteran's 
service-connected disability to the cause of his death, 
albeit on a somewhat tenuous basis.  In a September 2005 
statement, Kimberly Barbolla, DO, opined that because of the 
veteran's back injury, he was not able to exercise, which 
contributed to his excessive weight gain and that the 
veteran's morbid obesity ultimately led to his hypertension, 
obstructive sleep apnea and eventually heart failure.  Dr. 
Barbolla concluded that the combination of the veteran's 
heart failure and sleep apnea led to his death.  

In reviewing Dr. Barbolla's opinion, the Board finds no 
indication that the clinician reviewed the medical evidence 
of record or had knowledge of the veteran's other 
disabilities or his history of treatment for obesity.  The 
United States Court of Appeals for Veterans Claims (Court) 
held in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion.  The Board finds that a remand is necessary in order 
to obtain an opinion regarding whether the veteran's death 
was linked to a service-connected disability, which is 
preceded by a review of the relevant medical evidence in the 
claims file and supported by a rationale, preferably with 
citation to the clinical record.  See 38 C.F.R. 
§ 3.159(c)(4).

In addition, upon remand, the appellant should be provided 
with a VCAA notification letter that complies with Hupp and 
notice of the evidence and information needed to substantiate 
a claim for secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the appellant an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The RO's attention is directed to 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her claim of entitlement to service 
connection for the cause of the veteran's 
death, to include addressing her theory 
that the veteran's service-connected 
disabilities caused morbid obesity, 
leading to the causes of death (secondary 
service connection).  This letter should 
include a copy of  38 C.F.R. § 3.310(a) 
and the amendment to that regulation, 
effective October 10, 2006

This VCAA letter must specifically 
include an explanation as to the 
information or evidence needed to 
establish a claim for service connection, 
as outlined by the Court in Hupp v. 
Nicholson, No. 03-1668 (U.S. Vet. App. 
July 18, 2007).  Specifically, it must 
include :  (1) a statement of the 
conditions for which the veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a claim for service connection for the 
veteran's cause of death based on the 
previously service-connected 
disabilities; and (3) an explanation of 
the evidence and information required to 
substantiate a claim for the veteran's 
cause of death claim based on a condition 
not yet service-connected.

The letter should also provide notice of 
how an effective date is established, as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due her must then 
be provided by VA.  

2.  Obtain a VA opinion regarding whether 
the veteran's death was related to 
service or to a service-connected 
disability.  The claim's file and a copy 
of this opinion should be forwarded to 
the examiner.  Following a review of the 
service medical records and relevant 
post-service medical records, to include 
the September 2005 private medical 
opinion from Dr. Barbolla, the examiner 
should address the following questions:
	
a)  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the principal 
or contributory cause of death, to 
include heart disease, was causally 
linked to any incident of service?

b)  Is it at least as likely as not 
that the veteran's morbid obesity 
was caused or aggravated by his 
service-connected lumbosacral 
strain?

c.  If the answer to question b is 
yes, is it at least as likely as 
not that the veteran's death was 
due, at least in part, to his 
obesity?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation or a finding of 
aggravation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs against 
the claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the clinician is unable to answer any of 
the questions presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the appellant's claim for 
service connection for the cause of death 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the appellant must be provided with a 
supplemental statement of the case, which 
includes 38 C.F.R. § 3.310(a) and the 
amendment to that regulation, effective 
October 10, 2006.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


